In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-19-00023-CV



JEFFERSON TRUCKING, LLC, TIMOTHY WAYNE JEFFERSON,
        AND ERIC WAYNE JEFFERSON, Appellants

                             V.

  EDDIE MCPHERSON AND KAREN PEARSON, Appellees



          On Appeal from the 115th District Court
                 Upshur County, Texas
                Trial Court No. 16-00247




        Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       The appellants have filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice



Date Submitted:       May 28, 2019
Date Decided:         May 29, 2019




                                               2